197 N.W.2d 218 (1972)
STATE of Minnesota, Respondent,
v.
Kim BOYUM, Appellant.
No. 42922.
Supreme Court of Minnesota.
May 5, 1972.
C. Paul Jones, Public Defender, Jerome D. Truhn, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., John M. Mason, Sol. Gen., Eldon G. Kaul, Special *219 Asst. Atty. Gen., St. Paul, Julius Gernes, County Atty., Winona, for respondent.
Heard before KNUTSON, C. J., and ROGOSHESKE, TODD, and GUNN, JJ.
PER CURIAM.
A jury found defendant guilty of illegal distribution of stimulant or depressant drugs in violation of Minn.St.1969, § 152.09. An examination of the evidence discloses that there is ample evidence to sustain the jury's verdict and that no prejudicial error was committed by the trial court. Although defendant contradicted some of the evidence, the weight and credibility of disputed evidence are for the jury. State v. Darrow, 287 Minn. 230, 177 N.W.2d 778 (1970).
Affirmed.
MacLAUGHLIN, J., not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.